 

NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE SHARES OF
COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH WARRANTS
HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER SECURITIES
ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT
BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.

 

VOID AFTER 5:00 P.M. ON JUNE 30, 2017

 

COMPLIANCE SYSTEMS CORPORATION

COMMON STOCK PURCHASE WARRANT CERTIFICATE

 

6,000,000 Common Stock Purchase Warrants

 

  Huntington, New York Warrant Certificate Number: 2012C-038 As of July 1, 2012

 



THIS IS TO CERTIFY THAT, for value received, Barry M. Brookstein (the
“Warrantholder”), is the registered owner of the number of common stock purchase
warrants (each, a “Warrant”) of Compliance Systems Corporation, a Nevada
corporation (the “Company”), set forth above, each Warrant entitling the owner
thereof to purchase from the Company, at a purchase price of $0.001 per Warrant
(the “Purchase Price”), as adjusted from time to time in accordance with section
3 of this Warrant Certificate, at any time on or after the Commencement Date (as
defined in paragraph 1(b) below) and terminating at 5:00 p.m., Huntington, New
York time, on June 30, 2017 (the “Expiration Time”), one duly authorized,
validly issued, fully paid and non-assessable share (each, a “Warrant Share”) of
the common stock, par value $0.001 per share (the “Common Stock”), of the
Company, subject to the terms and conditions contained herein. The number of
Warrants evidenced by this Warrant Certificate (and the number and kind of
securities which may be purchased upon exercise of the Warrants), and the
Purchase Price per Warrant Share, each as set forth above, are as of the date
hereof. As provided herein, the Purchase Price and the number of shares of
Common Stock or other securities which may be purchased upon the exercise of the
Warrants evidenced by this Warrant Certificate are, upon the happening of
certain events, subject to modification and adjustment.

 

This Warrant Certificate, together with any warrant certificate(s) issued in
replacement or substitution hereof (as provided for herein) evidencing all or
part of the Warrants evidenced hereby, are sometimes collectively referred to
herein as the “Warrant Certificates.”

 

The rights of the registered holder of this Warrant Certificate shall be subject
to the following further terms and conditions:

 

1.           Exercise of Warrants.

 

(a)          The Warrants may be exercised, in whole or in part, at any time and
from time to time, during the period commencing on the Commencement Date and
terminating at the Expiration Time by surrendering this Warrant Certificate,
with the Exercise Form provided for herein duly completed and executed by the
Warrantholder or by the Warrantholder’s duly authorized attorney-in-fact, at the
principal office of the Company, presently located at 780 New York Avenue -
Suite A, Huntington, New York 11743, or at such other office or agency in the
United States as the Company may designate by notice in writing to the
Warrantholder (in either event, the “Company Offices”), accompanied by payment
in full, either in the form of cash, bank cashier’s check or certified check
payable to the order of the Company, of the Purchase Price payable in respect of
the Warrants being exercised.

 

 

 

 

(b)          For purposes of this Warrant Certificate, the term “Commencement
Date” shall mean July 1, 2012.

 

(c)          Notwithstanding anything to the contrary contained in paragraph
1(a), payment of the applicable Purchase Price may be made by means of a
“cashless exercise” through the surrender of the number of Warrants and receipt
of the number of shares of Common Stock (in each case, as adjusted to reflect
the provisions of section 3), determined based upon the following formula:

 

X =        Y(A-B)

          A

where: X = the number of shares of Common Stock to be issued to Warrantholder
upon exercise pursuant to this paragraph 1(c);   Y = the number of shares of
Common Stock issuable upon exercise of the Warrants so surrender, without giving
effect to this paragraph 1(c);   A = the per share Current Market Price (as such
term is defined in paragraph 3(e)) on the date of delivery to the Company at the
Company Offices of this Warrant Certificate and completed Exercise Form; and   B
= the Purchase Price in effect on the date of delivery to the Company at the
Company Offices of this Warrant Certificate and completed Exercise Form.

 

(d)          On the day immediately following the date of a valid exercise of
any Warrants, the Warrantholder exercising such Warrant(s) shall be deemed to
have become the holder of record for all purposes of the Warrant Shares to which
such valid exercise relates.

 

(e)          As soon as practicable, but not in excess of five days, after the
valid exercise of all or part of the Warrants evidenced by this Warrant
Certificate, the Company, at the Company’s expense (including the payment by
Company of any applicable issuance and similar taxes), will cause to be issued
in the name of and delivered to the Warrantholder, or such other party
identified in the purchase form, certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Warrant Shares to
which the Warrantholder, or such other party identified in the Exercise Form,
shall be entitled upon such exercise, as adjusted to reflect the effects, if
any, of the anti-dilution provisions of section 3 of this Warrant Certificate,
such certificates to be in such reasonable denominations as Holder shall request
when delivering the duly completed Exercise Form.

 

(f)          No certificates for fractional Warrant Shares shall be issued upon
the exercise of any of the Warrants but, in lieu thereof, the Company shall,
upon exercise of all the Warrants, round up any fractional Warrant Shares to the
nearest whole share of Common Stock.

 

(g)          If fewer than all of the Warrants are exercised, the Company shall,
upon each exercise prior to the Expiration Time, execute and deliver to the
Warrantholder a new Warrant Certificate (dated as of the date hereof) evidencing
the balance of the Warrants that remain exercisable.

 

2.           Issuance of Common Stock; Reservation of Warrant Shares. The
Company covenants and agrees that:

 

(a)          All Warrant Shares which may be issued upon the exercise of all or
part of the Warrants will, upon issuance in accordance with the terms hereof, be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof;

(b)          At all times prior to the Expiration Time, the Company shall keep
reserved for issuance a sufficient number of authorized shares of Common Stock
to permit the exercise in full of the Warrants evidenced by this Warrant
Certificate; and

(c)          If any shares of Common Stock to be reserved for the purpose of the
issuance of Warrant Shares upon the exercise of Warrants require registration
with, or approval of, any governmental authority under any federal or state law
before such shares may be validly issued or delivered upon exercise, then the
Company will promptly use its best efforts to effect such registration or obtain
such approval, as the case may be.

 

2

 

 

3.           Adjustments of Purchase Price, Number and Character of Warrant
Shares, Number of Warrants. The Purchase Price and the number and kind of
securities purchasable upon the exercise of each Warrant shall be subject to
adjustment from time to time upon the happening of the events enumerated in this
section 3.

 

(a)          Stock Dividends, Subdivisions and Combinations. In case the Company
shall at any time on or before the Expiration Time:

(i)          pay a dividend in shares of Common Stock or make a distribution in
shares of Common Stock or such other stock to holders of all its outstanding
shares of Common Stock;

(ii)         subdivide, reclassify or recapitalize the outstanding shares of
Common Stock into a greater number of shares;

(iii)        combine, reclassify or recapitalize the outstanding shares of
Common Stock into a smaller number of shares of Common Stock; or

(iv)        issue by reclassification of shares of Common Stock into any other
securities of the Company (including any such reclassification in connection
with a consolidation or merger in which the Company is the continuing
corporation);

then the number and kind of Warrant Shares purchasable upon exercise of each
Warrant outstanding immediately prior thereto shall be adjusted so that the
Warrantholder shall be entitled to receive the kind and number of shares of
Common Stock or other securities of the Company which the Warrantholder would
have owned or have been entitled to receive after the happening of any of the
events described above had such Warrant been exercised in full immediately prior
to the earlier of the happening of such event or any record date in respect
thereto. In the event of any adjustment of the number of Warrant Shares
purchasable upon the exercise of each then outstanding Warrant pursuant to this
paragraph 3(a), the Purchase Price shall be adjusted to be the amount resulting
from dividing the number of shares of Common Stock (including fractional shares
of Common Stock) covered by such Warrant immediately after such adjustment into
the total amount payable upon exercise of such Warrant in full immediately prior
to such adjustment. An adjustment made pursuant to this paragraph 3(a) shall
become effective immediately after the effective date of such event retroactive
to the record date for any such event. Such adjustment shall be made
successively whenever any event listed in clauses (i) through (iv) of this
paragraph 3(a) shall occur.

 

(b)          Extraordinary Dividends. In case the Company shall, at any time on
or before the Expiration Time, fix a record date for the issuance of rights,
options, or warrants to all holders of outstanding shares of Common Stock,
entitling such holders (for a period expiring within 45 days after such record
date) to subscribe for or purchase shares of Common Stock (or securities
exchangeable for or convertible into shares of Common Stock) at a price per
share of Common Stock (or having an exchange or conversion price per share of
Common Stock, with respect to a security exchangeable for or convertible into
shares of Common Stock) which is lower than the Purchase Price on such record
date, then the Purchase Price shall be adjusted so that the Purchase Price, as
so adjusted, shall equal the price determined by multiplying the Purchase Price
in effect immediately prior to such record date by a fraction, of which (i) the
numerator shall be the number of shares of Common Stock outstanding on such
record date plus the number of shares of Common Stock which the aggregate
offering price of the total number of shares of Common Stock so to be offered
(or the aggregate initial exchange or conversion price of the exchangeable or
convertible securities so to be offered) would purchase at the Purchase Price
and (ii) the denominator shall be the number of shares of Common Stock
outstanding on such record date plus the number of additional shares of Common
Stock to be offered for subscription or purchase (or into which the exchangeable
or convertible securities so to be offered are initially exchangeable or
convertible). Such adjustment shall become effective at the close of business on
such record date; provided, however, to the extent that shares of Common Stock
(or securities exchangeable for or convertible into shares of Common Stock) are
not delivered after the expiration of such rights, options, or warrants, the
Purchase Price shall be readjusted (but only with respect to Warrants exercised
after such expiration) to the Purchase Price which would then be in effect had
the adjustments made upon the issuance of such rights, options, or warrants been
made upon the basis of delivery of only the number of shares of Common Stock (or
securities exchangeable for or convertible into shares of Common Stock) actually
issued. In case any subscription price may be paid in a consideration part or
all of which shall be in a form other than cash, the value of such consideration
shall be as determined in good faith by the Board of Directors of the Company
and shall be described in a statement mailed to the Warrantholder. Shares of
Common Stock owned by or held for the account of the Company shall not be deemed
outstanding for the purpose of any such computation.

 

3

 

 

(c)          Extraordinary Distributions. In case the Company shall, at any time
on or before the Expiration Time, distribute to all holders of shares of Common
Stock (including any such distribution made in connection with a consolidation
or merger in which the Company is the surviving corporation) evidences of the
Company’s indebtedness or assets (excluding cash dividends and distributions
payable out of consolidated net income or earned surplus in accordance with
Nevada law and dividends or distributions payable in shares of stock described
in paragraph 3(a) of this Warrant Certificate) or rights, options, or warrants
or exchangeable or convertible securities containing the right to subscribe for
or purchase shares of Common Stock (or securities exchangeable for or
convertible into shares of Common Stock), then the Purchase Price shall be
adjusted by multiplying the Purchase Price in effect immediately prior to the
record date for such distribution by a fraction, of which (i) the numerator
shall be the Purchase Price as in effect on such record date, less the fair
market value (as determined in good faith by the Board of Directors of the
Company) of the portion of the evidences of indebtedness or assets so to be
distributed or of such rights, options or warrants applicable to one share of
Common Stock and (ii) the denominator shall be the Purchase Price as in effect
on such record date. Such adjustment shall be made whenever any such
distribution is made, and shall become effective on the date of distribution
retroactive to the record date for such transaction.

 

(d)          Capital Reorganizations and Other Reclassifications. In case of any
capital reorganization of the Company, or of any reclassification of the shares
of Common Stock (other than a reclassification, subdivision or combination of
shares of Common Stock referred to in paragraph 3(a) of this Warrant
Certificate), or in case of the consolidation of the Company with, or the merger
of the Company with, or merger of the Company into, any other corporation (other
than a reclassification of the shares of Common Stock referred to in paragraph
3(a) of this Warrant Certificate or a consolidation or merger which does not
result in any reclassification or change of the outstanding shares of Common
Stock) or of the sale of the properties and assets of the Company as, or
substantially as, an entirety to any other corporation or entity occurring on or
before the Expiration Time, each Warrant shall, after such capital
reorganization, reclassification of shares of Common Stock, consolidation,
merger, or sale, be exercisable, upon the terms and conditions specified in this
Warrant Certificate, for the kind, amount and number of shares or other
securities, assets, or cash to which a holder of the number of shares of Common
Stock purchasable (at the time of such capital reorganization, reclassification
of shares of Common Stock, consolidation, merger or sale) upon exercise of such
Warrant would have been entitled to receive upon such capital reorganization,
reclassification of shares of Common Stock, consolidation, merger, or sale; and
in any such case, if necessary, the provisions set forth in this section 3 with
respect to the rights and interests thereafter of the Warrantholder shall be
appropriately adjusted so as to be applicable, as nearly equivalent as possible,
to any shares or other securities, assets, or cash thereafter deliverable on the
exercise of the Warrants. The Company shall not effect any such consolidation,
merger, or sale, unless prior to or simultaneously with the consummation thereof
the successor corporation or entity (if other than the Company) resulting from
such consolidation or merger or the corporation or entity purchasing such assets
or other appropriate corporation or entity shall assume, by written instrument,
the obligation to deliver to the Warrantholder such shares, securities, assets,
or cash as, in accordance with the foregoing provisions, such holders may be
entitled to purchase and the other obligations hereunder. The subdivision or
combination of shares of Common Stock at any time outstanding into a greater or
lesser number of shares shall not be deemed to be a reclassification of the
shares of Common Stock for purposes of this paragraph 3(d).

 

(e)          Minimum Adjustment. Except as hereinafter provided, no adjustment
of the Purchase Price hereunder shall be made if such adjustment results in a
change of the Purchase Price then in effect of less than one cent ($.001) per
share. Any adjustment of less than one-tenth of one cent ($.001) per share of
any Purchase Price shall be carried forward and shall be made at the time of and
together with any subsequent adjustment which, together with adjustment or
adjustments so carried forward, amounts to one-tenth of one cent ($.001) per
share or more. However, upon exercise of this Warrant Certificate, the Company
shall make all necessary adjustments (to the nearest one-tenth of a cent) not
theretofore made to the Purchase Price up to and including the effective date
upon which this Warrant Certificate is exercised.

 

(f)          Notice of Adjustments. Whenever the Purchase Price shall be
adjusted pursuant to this section 3, the Company shall promptly deliver a
certificate signed by the President or a Vice President and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer or the Secretary or an
Assistant Secretary of the Company, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Board of Directors of the Company made any determination hereunder),
by first class mail postage prepaid to the Warrantholder.

 

4

 

 

(g)          Adjustments to Other Securities. In the event that at any time, as
a result of an adjustment made pursuant to this section 3, the Warrantholder
shall become entitled to purchase any shares or securities of the Company other
than the shares of Common Stock, thereafter the number of such other shares or
securities so purchasable upon exercise of each Warrant and the purchase price
for such shares or securities shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as possible to the provisions with
respect to the shares of Common Stock contained in paragraphs 3(a), 3(b), 3(c)
and 3(d) of this Warrant Certificate.

 

(h)          Deferral of Issuance of Additional Shares in Certain Circumstances.
In any case in which paragraph 3(b) of this Warrant Certificate shall require
that an adjustment in the Purchase Price be made effective as of a record date
for a specified event, the Company may elect to defer until the occurrence of
such event issuing to the holder of a Warrant exercised after such record date
the shares of Common Stock, if any, issuable upon such exercise over and above
the Warrant Shares, if any, issuable upon such exercise on the basis of the
Purchase Price in effect prior to such adjustment; provided, however, that the
Company shall deliver as soon as practicable to such holder a due bill or other
appropriate instrument provided by the Company evidencing such holder’s right to
receive such additional shares of Common Stock upon the occurrence of the event
requiring such adjustment.

 

4.           Definition of Common Stock. The Common Stock issuable upon exercise
of the Warrants shall be the Common Stock as constituted on the Commencement
Date, except as otherwise provided in section 3 of this Warrant Certificate.

 

5.           Replacement of Warrant Certificates. If this Warrant Certificate
shall be lost, stolen, mutilated or destroyed, the Company shall, on such terms
as to indemnity or otherwise as the Company may in the Company’s discretion
reasonably impose, issue a new certificate of like tenor or date representing in
the aggregate the right to subscribe for and purchase the number of shares of
Common Stock which may be subscribed for and purchased hereunder. Any such new
certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone.

 

6.           Registration. This Warrant Certificate, as well as all other
warrant certificates representing Warrants shall be numbered and shall be
registered in a register (the “Warrant Register”) maintained at the Company
Offices as they are issued. The Warrant Register shall list the name, address
and Social Security or other federal taxpayer identifying number, if any, of all
Warrantholders. The Company shall be entitled to treat the Warrantholder as set
forth in the Warrant Register as the owner in fact of the Warrants as set forth
therein for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrants on the part of any other person, and
shall not be liable for any registration of transfer of Warrants that are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer, or
with such knowledge of such facts that its participation therein amounts to bad
faith.         

 

7.           Transfer.

 

(a)          NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR
THE SHARES OF COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF
SUCH WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
SUCH WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.

 

5

 

 

(b)          In the event of a transfer of any Warrants in accordance with this
section 7, the Company shall, upon the surrender of this Warrant Certificate
with the Assignment Form completed, dated and signed, execute and deliver to the
transferee a new warrant certificate, substantially in form to this Warrant
Certificate, evidencing the number of Warrants so transferred to such transferee
and naming the transferee as the Warrantholder.

 

8.           Exchange of Warrant Certificates. This Warrant Certificate may be
exchanged for another certificate or certificates entitling the Warrantholder
thereof to purchase a like aggregate number of Warrant Shares as this Warrant
Certificate entitles such Warrantholder to purchase. A Warrantholder desiring to
so exchange this Warrant Certificate shall make such request in writing
delivered to the Company, and shall surrender this Warrant Certificate
therewith. Thereupon, the Company shall execute and deliver to the person
entitled thereto a new certificate or certificates, as the case may be, as so
requested.

 

9.           Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered in person, against written
receipt therefor, or two days after being sent, by registered or certified mail,
postage prepaid, return receipt requested, and, if to the Warrantholder, at such
address as is shown on the Warrant Register or as may otherwise may have been
furnished to the Company in writing in accordance with this section 9 by the
Warrantholder and, if to the Company, at the Company Offices or such other
address as the Company shall give notice thereof to the Warrantholder in
accordance with this section 9.

 

10.         Registration Rights.

 

(a)          Defined Terms. As used in this section 10, terms defined elsewhere
herein shall have their assigned meanings and each of the following terms shall
have the following meanings (such definitions to be applicable to both the
plural and singular of the terms defined):

(i)          Registerable Securities. The term “Registerable Securities” shall
mean any of the Warrant Shares or other securities issuable upon exercise of any
of the 6,000,000 Warrants originally issued to Barry M. Brookstein (the
“Original Holder”) as of July 1, 2011 and represented, in whole or part, by this
Warrant Certificate. For the purposes of this section 10, securities will cease
to be Registerable Securities when:

(A)         a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering such Registerable Securities has been
declared effective and (1) such Registerable Securities have been disposed of
pursuant to such effective registration statement or (2) such registration
statement has remained effective for 270 consecutive days, or

(B)         such Registerable Securities are distributed to the public pursuant
to the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act, including, without limitation, Rules 144 and
144A promulgated under the Securities Act and the Company has delivered new
certificates or other evidences of ownership for such securities which are not
subject to any stop transfer order or other restriction on transfer;

(ii)         Rightsholders. The term “Rightsholders” shall include the
Warrantholder, all successors and assigns of the Warrantholders and all
transferees of Registerable Securities (and/or Warrants exercisable for Warrant
Shares) where such transfer affirmatively includes the transfer and assignment
of the rights of the transferor-Warrantholder under this Warrant Certificate
with respect to the transferred Registerable Securities and such transferee
agrees in writing to assume all of the transferor-Warrantholder’s agreements,
obligations and liabilities under this section 10 with respect to the
transferred Registerable Securities; and

(iii)        Interpretations of Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this section 10 shall refer
to this section 10 as a whole and not to any particular provision of this
section 10, and subsection, paragraph, clause, schedule and exhibit references
are to this section 10 unless otherwise specified.

 

6

 

 

(b)          Piggy-Back Registration.

(i)          Piggy-Back Registration Rights. If, at any time on or prior to the
first anniversary of the Expiration Time, the Company (or any successor of the
Company, by merger or otherwise) proposes to file a registration statement under
the Securities Act with respect to an offering by the Company or any other party
of any class of equity security similar to any Registerable Securities (other
than a registration statement on Form S-4 or S-8 or any successor form or a
registration statement filed solely in connection with an exchange offer, a
business combination transaction or an offering of securities solely to the
existing shareholders or employees of the Company), then the Company, on each
such occasion, shall give written notice (each, a “Company Piggy-Back Notice”)
of such proposed filing to all of the Rightsholders owning Registerable
Securities at least twenty days before the anticipated filing date of such
registration statement, and such Company Piggy-Back Notice also shall be
required to offer to such Rightsholders the opportunity to register such
aggregate number of Registerable Securities as each such Rightsholder may
request. Each such Rightsholder shall have the right, exercisable for the
fifteen days immediately following the giving of a Company Piggy-Back Notice, to
request, by written notice (each, a “Holder Notice”) to the Company, the
inclusion of all or any portion of the Registerable Securities of such
Rightsholders in such registration statement. The Company shall use commercially
best efforts to cause the managing underwriter(s) of a proposed underwritten
offering to permit the inclusion of the Registerable Securities which were the
subject of all Holder Notices in such underwritten offering on the same terms
and conditions as any similar securities of the Company included therein.
Notwithstanding anything to the contrary contained in this subparagraph
10(b)(i), if the managing underwriter(s) of such underwritten offering or any
proposed underwritten offering delivers a written opinion to the Rightsholders
of Registerable Securities which were the subject of all Holder Notices that the
total amount and kind of securities which they, the Company and any other person
intend to include in such offering is such as to materially and adversely affect
the success of such offering, then the amount of securities to be offered for
the accounts of such Rightsholders and persons other than the Company shall be
eliminated or reduced pro rata (based on the amount of securities owned by such
Rightsholders and other persons which carry registration rights) to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter(s) in the
managing underwriter’s written opinion.

(ii)         Number of Piggy-Back Registrations; Expenses. The Rightsholders
shall be entitled, in the aggregate, to two Piggy-Back Registrations. Subject to
the provisions of paragraph 10(d) of this Warrant Certificate, the Company will
pay all Registration Expenses in connection with any registration of
Registerable Securities effected pursuant to this paragraph 10(b), but the
Company shall not be responsible for the payment of any underwriter’s discount,
commission or selling concession in connection therewith.

(iii)        Withdrawal or Suspension of Registration Statement. The Company
shall have the absolute right, whether before or after the giving of a Company
Piggy-Back Notice or Holder Notice, to determine not to file a registration
statement to which the Rightsholders shall have the right to include their
Registerable Securities therein pursuant to this paragraph 10(b), to withdraw
such registration statement or to delay or suspend pursuing the effectiveness of
such registration statement. In the event of such a determination after the
giving of a Company Piggy-Back Notice, the Company shall give notice of such
determination to all Rightsholders and, thereupon, (A) in the case of a
determination not to register or to withdraw such registration statement, the
Company shall be relieved of its obligation under this paragraph 10(b) to
register any of the Registerable Securities in connection with such registration
and (B) in the case of a determination to delay the registration, the Company
shall be permitted to delay or suspend the registration of Registerable
Securities pursuant to this paragraph 10(b) for the same period as the delay in
the registration of such other securities. No registration effected under this
paragraph 10(b) shall relieve the Company of its obligation to effect any
registration upon demand otherwise granted to a Rightsholder under any other
agreement with the Company.

 

7

 

 

(c)          Registration Procedures.

(i)          Obligations of the Company. The Company will, in connection with
any registration pursuant to paragraph 10(b) of this Warrant Certificate, as
expeditiously as possible:

(A)         prepare and file with the Commission a registration statement under
the Securities Act on any appropriate form chosen by the Company, in the
Company’s sole discretion, which shall be available for the sale of all
Registerable Securities in accordance with the intended method(s) of
distribution thereof set forth in all applicable Holder Notices, and use the
Company’s commercially best efforts to cause such registration statement to
become effective as soon thereafter as reasonably practicable but in no event
more than 100 days after receipt of such notices or requests; provided, that, at
least five business days before filing with the Commission of such registration
statement, the Company shall furnish to each Rightsholder whose Registerable
Securities are included therein draft copies of such registration statement,
including all exhibits thereto and documents incorporated by reference therein,
and, upon the reasonable request of any such Rightsholder, shall continue to
provide drafts of such registration statement until filed, and, after such
filing, the Company shall, as diligently as practicable, provide to each such
Rightsholders such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), all exhibits thereto and
documents incorporated by reference therein and such other documents as such
Rightsholder may reasonably request in order to facilitate the disposition of
the Registerable Securities owned by such Rightsholder and included in such
registration statement; provided, further, the Company shall modify or amend the
registration statement as it relates to such Rightsholder as reasonably
requested by such Rightsholder on a timely basis, and shall reasonably consider
other changes to the registration statement (but not including any exhibit or
document incorporated therein by reference) reasonably requested by such
Rightsholder on a timely basis, in light of the requirements of the Securities
Act and any other applicable laws and regulations; and provided, further, that
the obligation of the Company to effect such registration and/or cause such
registration statement to become effective, may be postponed for (1) such period
of time when the financial statements of the Company required to be included in
such registration statement are not available (due solely to the fact that such
financial statements have not been prepared in the regular course of business of
the Company) or (2) any other bona fide corporate purpose, but then only for a
period not to exceed 60 calendar days;

(B)         prepare and file with the Commission such amendments and
post-effective amendments to a registration statement as may be necessary to
keep such registration statement effective for up to nine months; and cause the
related prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed to the extent required pursuant to Rule 424
promulgated under the Securities Act, during such nine-month period; and
otherwise comply with the provisions of the Securities Act with respect to the
disposition of all Registerable Securities covered by such registration
statement during the applicable period in accordance with the intended method(s)
of disposition of such Registerable Securities set forth in such registration
statement, prospectus or supplement to such prospectus;

(C)         notify the Rightsholders whose Registerable Securities are included
in such registration statement and the managing underwriter(s), if any, of an
underwritten offering of any of the Registerable Securities included in such
registration statement, and confirm such advice in writing, (1) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (2) of any request by the
Commission for amendments or supplements to a registration statement or related
prospectus or for additional information, (3) of the issuance by the Commission
of any stop order suspending the effectiveness of a registration statement or
the initiation of any proceedings for that purpose, (4) if at any time the
representations and warranties of the Company contemplated by subclause (J)(1)
of subparagraph 10(c)(i) of this Warrant Certificate cease to be true and
correct, (5) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any of the Registerable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose and (6) of the happening of any event which makes any statement
made in the registration statement, the prospectus or any document incorporated
therein by reference untrue or which requires the making of any changes in the
registration statement or prospectus so that such registration statement,
prospectus or document incorporated by reference will not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

(D)        make commercially best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement at the earliest
possible moment and to prevent the entry of such an order;

(E)         use commercially best efforts to register or qualify the
Registerable Securities included in such registration statement under such other
securities or blue sky laws of such jurisdictions as any Rightsholder whose
Registerable Securities are included in such registration statement reasonably
requests in writing and do any and all other acts and things which may be
necessary or advisable to enable such Rightsholder to consummate the disposition
in such jurisdictions of such Registerable Securities; provided, that the
Company will not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
clause (E), (2) subject itself to taxation in any such jurisdiction or (3) take
any action which would subject it to general service of process in any such
jurisdiction;

 

8

 

 

(F)         make available for inspection by each Rightsholder whose
Registerable Securities are included in such registration, any underwriter(s)
participating in any disposition pursuant to such registration statement, and
any representative, agent or employee of or attorney or accountant retained by
any such Rightsholder or underwriter(s) (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility (or establish a due
diligence defense), and cause the officers, directors and employees of the
Company to supply all information reasonably requested by any of the Inspectors
in connection with such registration statement; provided, that records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors, unless (1)
the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (2) the disclosure of such Records is
required by any applicable law or regulation or any governmental regulatory body
with jurisdiction over such Rightsholder or underwriter; provided, further, that
such Rightsholder or underwriter(s) agree that such Rightsholder or
underwriter(s) will, upon learning the disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;

(G)        cooperate with the Rightsholders whose Registerable Securities are
included in such registration statement and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Registerable Securities to be sold thereunder, not bearing any restrictive
legends, and enable such Registerable Securities to be in such denominations and
registered in such names as such Rightsholder or any managing underwriter(s) may
reasonably request at least two business days prior to any sale of Registerable
Securities;

(H)        comply with all applicable rules and regulations of the Commission
and promptly make generally available to its security holders an earnings
statement covering a period of twelve months commencing, (1) in an underwritten
offering, at the end of any fiscal quarter in which Registerable Securities are
sold to underwriter(s), or (2) in a non-underwritten offering, with the first
month of the Company’s first fiscal quarter beginning after the effective date
of such registration statement, which earnings statement in each case shall
satisfy the provisions of Section 10(a) of the Securities Act;

(I)          provide a CUSIP number for all Registerable Securities not later
than the effective date of the registration statement relating to the first
public offering of Registerable Securities of the Company pursuant hereto;

(J)         enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions reasonably
requested by the Rightsholders holding a majority of the Registerable Securities
included in such registration statement or the managing underwriter(s) in order
to expedite and facilitate the disposition of such Registerable Securities and
in such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (1) make such
representations and warranties, if any, to the holders of such Registerable
Securities and any underwriter(s) with respect to the registration statement,
prospectus and documents incorporated by reference, if any, in form, substance
and scope as are customarily made by issuers to underwriter(s) in underwritten
offerings and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and updates thereof addressed to each such Rightsholder
and the underwriter(s), if any, with respect to the registration statement,
prospectus and documents incorporated by reference, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Rightsholders and
underwriter(s), (3) obtain a “cold comfort” letter and updates thereof from the
Company’s independent certified public accountants addressed to such
Rightsholders and to the underwriter(s), if any, which letters shall be in
customary form and cover matters of the type customarily covered in “cold
comfort” letters by accountants in connection with underwritten offerings, and
(4) deliver such documents and certificates as may be reasonably requested by
the Rightsholders holding a majority of such Registerable Securities and
managing underwriter(s), if any, to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company; each such action required by this clause (J) shall be done
at each closing under such underwriting or similar agreement or as and to the
extent required thereunder; and

 

9

 

 

(K)        if requested by the holders of a majority of the Registerable
Securities included in such registration statement, use its best efforts to
cause all Registerable Securities which are included in such registration
statement to be listed, subject to notice of issuance, by the date of the first
sale of such Registerable Securities pursuant to such registration statement, on
each securities exchange, if any, on which securities similar to the Registered
Securities are listed.

(ii)         Obligations of Rightsholders. In connection with any registration
of Registerable Securities of a Rightsholder pursuant to paragraph 10(b) of this
Warrant Certificate:

(A)        The Company may require that each Rightsholder whose Registerable
Securities are included in such registration statement furnish to the Company
such information regarding the distribution of such Registerable Securities and
such Rightsholder as the Company may from time to time reasonably request in
writing;

(B)         Each Rightsholder, upon receipt of any notice from the Company of
the happening of any event of the kind described in subclauses (2), (3), (5) and
(6) of clause 10(c)(i)(C) of this Warrant Certificate, shall forthwith
discontinue disposition of Registerable Securities pursuant to the registration
statement covering such Registerable Securities until such Rightsholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subclause (1) of said clause 10(c)(i)(C), or until such Rightsholder is advised
in writing (the “Advice”) by the Company that the use of the applicable
prospectus may be resumed, and until such Rightsholder has received copies of
any additional or supplemental filings which are incorporated by reference in or
to be attached to or included with such prospectus, and, if so directed by the
Company, such Rightsholder will deliver to the Company (at the expense of the
Company) all copies, other than permanent file copies then in the possession of
such Rightsholder, of the current prospectus covering such Registerable
Securities at the time of receipt of such notice; the Company shall have the
right to demand that such Rightsholder or other holder verify its agreement to
the provisions of this clause (B) in any Holder Notice of the Rightsholder or in
a separate document executed by the Rightsholder; and

(C)        Each Rightsholder agrees that in an underwritten offering it will
not, without the consent of the managing underwriter, dispose of or offer any
securities of the Company for the period of restrictions on the sale or disposal
of securities of the Company imposed, or consented to, by any principal
shareholder of the Company.

 

(d)          Registration Expenses. All expenses incident to the performance of
or compliance with this Warrant Certificate by the Company, including, without
imitation, all registration and filing fees of the Commission, Financial
Industry Regulatory Authority and other appropriate agencies, whether public,
quasi-public or private, fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registerable Securities), rating agency
fees, printing expenses, messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the fees and expenses incurred
in connection with the listing, if any, of the Registerable Securities on any
securities exchange and fees and disbursements of counsel for the Company and
the Company’s independent certified public accountants (including the expenses
of any special audit or “cold comfort” letters required by or incidental to such
performance), Securities Act or other liability insurance (if the Company elects
to obtain such insurance), the fees and expenses of any special experts retained
by the Company in connection with such registration and the fees and expenses of
any other person retained by the Company (but not including any underwriting
discounts or commissions attributable to the sale of Registerable Securities or
other out-of-pocket expenses of the Rightsholders, or the agents who act on
their behalf, unless reimbursement is specifically approved by the Company) will
be borne by the Company. All such expenses are herein referred to as
“Registration Expenses.”

 

10

 

 

(e)          Indemnification: Contribution.

(i)          Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the full extent permitted by law, each Rightsholder, its
officers and directors and each person who controls such Rightsholder (within
the meaning of the Securities Act), if any, and any agent thereof against all
losses, claims, damages, liabilities and expenses incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
(including reasonable attorney’s fees and expenses of investigation) arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, except insofar as the same arise out of or are based upon, any such
untrue statement or omission based upon information with respect to such
Rightsholder furnished in writing to the Company by such Rightsholder expressly
for use therein.

(ii)         Indemnification by Rightsholder. In connection with any
registration statement in which a Rightsholder is participating, each such
Rightsholder will be required to furnish to the Company in writing such
information with respect to such Rightsholder as the Company reasonably requests
for use in connection with any such registration statement or prospectus, and
each Rightsholder agrees to the extent it is such a holder of Registerable
Securities included in such registration statement, and each other such holder
of Registerable Securities included in such Registration Statement will be
required to agree, to indemnify, to the full extent permitted by law, the
Company, the directors and officers of the Company and each person who controls
the Company (within the meaning of the Securities Act) and any agent thereof,
against any losses, claims, damages, liabilities and expenses (including
reasonable attorney’s fees and expenses of investigation incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
arising out of or based upon any untrue or alleged untrue statement of a
material fact or any omission or alleged omission of a material fact necessary,
to make the statements therein (in the case of a prospectus, in the light of the
circumstances under which they are made) not misleading, to the extent, but only
to the extent, that such untrue statement or omission is based upon information
relating to such Rightsholder or other holder furnished in writing to the
Company expressly for use therein.

(iii)        Conduct of Indemnification Proceedings. Promptly after receipt by
an indemnified party under this paragraph 10(e) of written notice of the
commencement of any action, proceeding, suit or investigation or threat thereof
made in writing for which such indemnified party may claim indemnification or
contribution pursuant to this Warrant Certificate, such indemnified party shall
notify in writing the indemnifying party of such commencement or threat; but the
omission so to notify the indemnifying party shall not relieve the indemnifying
party from any liability which the indemnifying party may have to any
indemnified party (A) hereunder, unless the indemnifying party is actually
prejudiced thereby, or (B) otherwise than under this paragraph 10(e). In case
any such action, suit or proceeding shall be brought against any indemnified
party, and the indemnified party shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and the indemnifying party shall assume the defense thereof, with
counsel reasonably satisfactory to the indemnified party, and the obligation to
pay all expenses relating thereto. The indemnified party shall have the right to
employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless (A) the indemnifying
party has agreed to pay such fees and expenses, (B) the indemnifying party shall
have failed to assume the defense of such action, suit or proceeding or to
employ counsel reasonably satisfactory to the indemnified party therein or to
pay all expenses relating thereto or (C) the named parties to any such action or
proceeding (including any impleaded parties) include both the indemnified party
and the indemnifying party and the indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to the
indemnified party which are different from or additional to those available to
the indemnifying party and which may result in a conflict between the
indemnifying party and such indemnified party (in which case, if the indemnified
party notifies the indemnifying party in writing that the indemnified party
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of the indemnified party; it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
suit or proceeding or separate but substantially similar or related actions,
suits or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys at any time for the indemnified party, which firm
shall be designated in writing by the indemnified party).

 

11

 

 

(iv)        Contribution.

(A)        If the indemnification provided for in this paragraph 10(e) from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (A) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other or (B)
if the allocation provided by clause (A) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other but also the relative fault of the indemnifying party and
indemnified party, as well as any other relevant equitable considerations. The
relative fault of such indemnifying party and the indemnified parties shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitation set forth in
subparagraph 10(e)(v) of this Warrant Certificate, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.

(B)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this subparagraph 10(e)(iv) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in clauses (A) and (B) of the
immediately preceding paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(v)         Limitation. Anything to the contrary contained in this paragraph
10(e) or in paragraph 10(f) of this Warrant Certificate notwithstanding, no
holder of Registerable Securities shall be liable for indemnification and
contribution payments aggregating an amount in excess of the maximum dollar
amount of the net proceeds received by such holder in connection with any sale
of Registerable Securities as contemplated herein.

 

(f)          Participation in Underwritten Registration. No Rightsholder may
participate in any underwritten registration hereunder unless such Rightsholder
(i) agrees to sell such holder’s securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and to comply with Regulation M under the Exchange Act and
(ii) completes and executes all questionnaires, appropriate and limited powers
of attorney, escrow agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangement;
provided, that all such documents shall be consistent with the provisions of
paragraph 10(e) of this Warrant Certificate.

 

11.         Miscellaneous. This Warrant Certificate and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought. This Warrant Certificate is deemed to have been
delivered in the State of New York and shall be construed and enforced in
accordance with and governed by the laws of such State. The headings in this
Warrant Certificate are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof.

 

12.         Expiration. Unless as hereinafter provided, the right to exercise
the Warrants shall expire at the Expiration Time.

 

13.         No Rights as Shareholder; Notice to Warrantholder.

 

(a)          Nothing contained in this Warrant Certificate shall be constructed
as conferring upon the Warrantholder the right to vote or to receive
distributions or to consent to or receive notice as a shareholder in respect of
any meeting of shareholders for the election of directors of the Company or any
other matter, or any other rights whatsoever as shareholder of the Company.

 

12

 

 

(b)          The Company shall give notice to the Warrantholder by postage-paid,
certified mail, return receipt requested, if, at any time prior to the
Expiration Time, any of the following events shall occur:

(i)          the Company shall authorize the payment of any distributions upon
Common Stock payable in any securities or authorize the making of any
distribution (other than a cash distribution subject to the second parenthetical
set forth in section 3(c) of this Warrant Certificate) to all holders of Common
Stock;

(ii)         the Company shall authorize the issuance to all holders of Common
Stock of any additional shares of Common Stock or of rights, options or warrants
to subscribe for or purchase Common Stock or of any other subscription rights,
options or warrants;

(iii)        a dissolution, liquidation or winding up of the Company (including,
without limitation, a consolidation, merger, or sale or conveyance of the
property of the Company as an entirety or substantially as an entirety); or

(iv)        a capital reorganization or reclassification of the Common Stock
(other than a subdivision or combination of the outstanding Common Stock) or any
consolidation or merger of the Company with or into another corporation
(excluding any consolidation or merger in which the Company is the continuing
company and that does not result in any reclassification of, or change to, the
Common Stock then outstanding) or in the case of any sale or conveyance to
another corporation of the property of the Company as an entirety or
substantially as an entirety.

 

Such giving of notice shall be given (x) at least twenty business days (a day
other than a Saturday, Sunday or other day on which banks in the State of New
York are authorized by law to remain closed) prior to the date fixed as a record
date or effective date or the date of closing of the Company’s transfer books
for the determination of the holders entitled to such distribution or
subscription rights, or for the determination of the holders entitled to vote on
such proposed merger, consolidation, sale, conveyance, dissolution, liquidation,
winding up or conversion to corporate or other form. Such notice shall specify
such record date or the date of closing the transfer books, as the case may be.
In addition, the Company shall provide to Warrantholder, at the same time such
notice is provided, such information relating to such distribution or
subscriptions rights, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation, winding up or conversion to corporate or other form as
may be reasonably necessary for Warrantholder to make an informed decision
whether to exercise Warrantholder’s rights as evidenced by this Warrant
Certificate.

 

14.         Severability. If any term or other provision of this Warrant
Certificate is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either the Company or Warrantholder. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Company and Warrantholder shall negotiate in good faith
to modify this Warrant Certificate so as to effect the original intent of the
Company and the Original Holder in connection with the issuance of the Warrants,
to the greatest extent possible. Any provision of this Warrant Certificate held
invalid or unenforceable only in part, degree or in certain jurisdictions will
remain in full force and effect to the extent not held invalid or unenforceable.

 

IN WITNESS WHEREOF, Compliance Systems Corporation has caused this Warrant
Certificate to be executed by its officer thereunto duly authorized.

 

Dated:  As of July 1, 2012 Compliance Systems Corporation

 

  By:       Barry M. Brookstein     Chief Financial Officer

 

13

 

 

EXERCISE FORM

 

TO:         Compliance Systems Corporation

 

The undersigned hereby irrevocably elects to exercise its warrant exercise
rights evidenced by this Warrant Certificate to the extent of purchasing
_______________ shares of the common stock, par value $0.001 per share, of
Compliance Systems Corporation and hereby makes payment of the aggregate
Purchase Price therefor as follows:

 

CHOOSE AND COMPLETE ONE:

 

¨Tendering, contemporaneous with the delivery of this Warrant Certificate, the
amount of $_____________ in the form of (a) cash or (b) bank cashier’s or
certified check payable to the order of “Compliance Systems Corporation”

 

¨Surrendering _________ Warrants evidenced by this Warrant Certificate in
accordance with paragraph 1(c) of this Warrant Certificate.

 

INSTRUCTIONS FOR REGISTRATION OF STOCK

(Please type or print in block letters)

 

Name:           Taxpayer Identification Number:           Address:              
                    Signature:         (Signature must conform in all respects
to the name of the Warrantholder     as set forth on the face of this Warrant
Certificate.)       Date:    

 

14

 

 

ASSIGNMENT FORM

(Please type or print in block letters)

 

FOR VALUE RECEIVED, ________________________________________________________

 

hereby sells, assigns and transfers unto:

 

Name:       Taxpayer       Identification       Number:               Address:  
                                   

 

this Warrant Certificate and the Warrants represented by this Warrant
Certificate to the extent of ________________ Warrants and does hereby
irrevocably constitute and appoint ___________________________ Attorney-in-Fact,
to transfer the same on the books of the Company with full power of substitution
in the premises.

 

Dated:               Signature:           (Signature must conform in all
respects to the name of the       Warrantholder as set forth on the face of this
Warrant Certificate.)  

 

15

 